UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7794


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KERMIT C. BROWN,    a/k/a   Brian   Mackey,   a/k/a   Destruction,
a/k/a Bear,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:98-cr-00047-RAJ-TEM-11)


Submitted:   February 18, 2010            Decided:    February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kermit C. Brown,    Appellant Pro Se.    Laura Marie Everhart,
Assistant United    States   Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kermit C. Brown seeks to appeal the district court’s

order denying          his    motion   for    review       of    the    court’s       previous

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a     certificate      of    appealability.               28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial        showing         of    the    denial     of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner        satisfies       this        standard       by        demonstrating         that

reasonable       jurists       would     find      that    any       assessment       of     the

constitutional         claims    by    the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Brown has

not     made     the   requisite       showing.           Accordingly,          we    deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the      appeal.        We        dispense    with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     DISMISSED

                                              2